Citation Nr: 0716162	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  92-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of cold 
injury.

2.	Entitlement to service connection for residuals scars to 
the hands, claimed in part as due to burns.

3.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical 
spine, prior to March 4, 2006, and in excess of 30 
percent thereafter.

4.	Entitlement to a combined schedular evaluation in excess 
of 60 percent for service-connected disabilities prior 
to October 23, 2004, and in excess of 70 percent 
thereafter.

5.	Entitlement to service connection for fibromyalgia.

6.	Entitlement to a rating in excess of 10 percent for 
strabismus, effective October 23, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
September 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March and July 1991 rating decisions, the RO, in pertinent 
part, denied service connection for disabilities of the neck 
and residuals of burns to the hands.  The veteran appealed 
these issues to the Board.  In September 1994, June 1995, and 
July 1997, the Board, in part, remanded the issues on appeal 
to the RO for further development.  In a September 1997 
written statement, appellant clarified that he did not want a 
hearing to address his appeal, and he has not subsequently 
expressed a desire for a hearing to address his appeal.

The appellant also appealed a May 2002 RO rating decision 
that granted service connection and assigned an initial 10 
percent evaluation for degenerative arthritis of the cervical 
spine, granted service connection and assigned a 
noncompensable evaluation for strabismus, and denied service 
connection for cold injury residuals. Appellant also appealed 
a determination that assigned only a 60 percent combined 
schedular evaluation for the service-connected disabilities.

In August 2004 and November 2005, the Board, in pertinent 
part, remanded the issues on appeal to the RO for appropriate 
development

As noted in the Introduction to the Board's November 2005 
decision, in a September 2004 statement, the veteran appeared 
submit an informal claim for benefits pursuant to 38 U.S.C.A. 
§ 1151, alleging mental illness as a result of improper VA 
pharmacological treatment.  That informal claim was referred 
to the RO for appropriate action.  As it does not appear that 
any action was undertaken, the matter is again referred to 
the RO.

As well, in a January 2006 signed statement, the veteran 
raised an "unemployability issue".  He also appears to 
address disability claims for left shoulder and ankle 
disorders, although in an unappealed August 2004 decision, 
the Board denied the veteran's claim for service connection 
for a left shoulder disorder.  The matter of the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is referred to the RO for further development and 
adjudication.  Furthermore, if the veteran seeks to reopen 
the previously denied claim for service connection for a left 
shoulder disorder, or raise a new claim for a left ankle 
disorder, either he or his representative should contact the 
RO and clearly state the nature of the claim(s).   

Finally, in an August 2006 written statement, the veteran 
addressed the issue of a compressed nerve in the left elbow.  
This matter is also referred to the RO for clarification of 
the veteran's intent and, if appropriate, subsequent 
development and adjudication.

The issues of entitlement to service connection for 
fibromyalgia, and a rating in excess of 10 percent for 
strabismus effective October 23, 2004, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.	The probative and competent medical evidence of record 
preponderates against a finding that the veteran has 
residuals of cold injury related to his period of active 
military service.

2.	The probative and competent medical evidence of record 
demonstrates that it is more likely than not the veteran 
has residuals scars of the left hand related to his 
period of active military service.

3.	The probative and competent medical evidence of record 
preponderates against a finding that the veteran has 
residual scars of the right hand due to his period of 
active military service. 

4.	For the period prior to March 4, 2006, the objective and 
probative medical evidence of record demonstrates that 
the veteran's service-connected degenerative arthritis 
of the cervical spine was manifested by subjective 
complaints of cervical spine pain and stiffness, without 
weakened motion, excessive fatigability, or 
incoordination, or moderate limitation of cervical spine 
motion.

5.	For the period since March 4, 2006, the objective and 
probative medical evidence reflects severe limitation of 
motion and is devoid of any report of cervical spine 
fracture, or favorable or unfavorable ankylosis of the 
cervical spine.

6.	Prior to and after October 23, 2004, the veteran's 
compensable service-connected disabilities include 
seizure disorder, evaluated as 40 percent disabling from 
September 30, 1975, 60 percent disabling from October 
13, 1976, and 40 percent disabling from April 1, 1986; 
migraine headaches evaluated as 10 percent disabling 
from January 1, 1990 and as 30 percent disabling from 
August 30, 1997; degenerative arthritis of the cervical 
spine, evaluated as 10 percent disabling from May 17, 
1991 and as 30 percent disabling from March 4, 2006; and 
strabismus, evaluated as 10 percent disabling from 
October 23, 2004.  

7.	The veteran's correct combined disabling evaluation is 
60 percent from October 13, 1976; 40 percent from April 
1, 1986; 50 percent from January 12, 1990; 60 percent 
from August 30, 1997; and 70 percent from October 23, 
2004. 


CONCLUSIONS OF LAW

1.	Residuals of cold injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.	With resolution of reasonable doubt in the appellant's 
favor, residual scars of the left hand were incurred 
during active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.	Chronic residuals scars of the right hand, claimed as 
due in part to burns, were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

4.	For the period prior to March 4, 2006, the schedular 
criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the cervical spine are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5290 
(2002), effective prior to September 26, 2003; 38 C.F.R. 
§ 4.71a, DC 5237 (2006), effective September 26, 2003.

5.	For the period since March 4, 2006, the schedular 
criteria for a rating in excess of 30 percent for 
degenerative arthritis of the cervical spine are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5290 
(2002), effective prior to September 26, 2003; 38 C.F.R. 
§ 4.71a, DC 5237 (2006), effective September 26, 2003.

6.	 The criteria for a combined schedular evaluation in 
excess of 60 percent for service-connected disabilities 
prior to October 23, 2004, and in excess of 70 percent 
thereafter, are not met.  38 U.S.C.A. §§ 1155, 1157 
(West 2002); 38 C.F.R. § 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the August 
2006 supplemental statement of the case (SSOC), the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess.  Further, the veteran's claims for 
service connection, an increased rating, and an increased 
combined schedular rating are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran. As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In November 2001, August 2004, and January and February 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claims.  Further, in the May 
2002 rating action that granted service connection and a 10 
percent rating for degenerative arthritis of the cervical 
spine, appellant was instructed what the bases for the 
assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background

Evidence on file reveals that in late July 1970, the veteran 
was seen for a hot water burn to the fingers of the right 
hand.  He was found to have a second degree burn with vesicle 
formation over the thumb and fingers.  He was given wound 
care, and bandaged, with good healing.  The hand was noted to 
be completely healed in mid-August 1970.  No pertinent right 
hand findings were noted on separation examination.

A January 1971 service examination report is not referable to 
residuals of scars or frostbite.  The clinical records 
further indicate that, in December 1972, the veteran was 
treated for superficial frostbite to his fingers and toes.  
Records indicate that after his extremities warmed up, there 
was no impairment with good circulation to the fingertips and 
toes.  When examined for separation in February 1975, in 
conjunction with a Medical Examination Board (MEB), there was 
decreased size and strength of the veteran's upper and lower 
left extremities and generalized decrease in muscle strength 
on the left.  A skin abnormality was not noted.  A March 1975 
MEB report noted the veteran's seizure disorder and advised 
that he be returned to duty with a profile.  A September 1975 
MEB examination report is not referable to frostbite or 
scars.  A September 1975 record from the Department of the 
Air Force indicates that the veteran was relieved from active 
duty and placed on the Temporary Disability Retired List 
(TDRL).  

The veteran's service records indicate that he was an 
aircraft repairman.

Post service, January 1977 and May 1978 TDRL examination 
reports are not referable to complaints or diagnosis of 
frostbite residuals or scars of the hands.  A May 1978 TDRL 
Department of the Air Force record indicates the veteran was 
removed from the TDRL and retired. 

A September 1978 private medical record indicates the veteran 
was seen in an emergency room for toe pain and noted to have 
an ingrown toenail for years.  He had an ingrown toenail on 
the great toe of the left foot that was extracted and 
medically treated.

Private chiropractic records dated in April 1989 indicate x-
rays of the veteran's cervical spine showed that the cervical 
lordotic curve was mildly decreased.  A mild dextro scoliosis 
was visually apparent and subluxations of C 1-5 and C7 were 
noted.

When hospitalized by VA in January 1990 for treatment of his 
headaches and seizure disorder, there was full range of 
motion of the veteran's extremities.

According to an October 1994 VA dermatology examination 
report, there was asymptomatic scarring of the veteran's left 
hand with stiffness of the 2nd and 3rd metacarpophalangeal 
(MCP) joints. 

An October 1994 VA examination report regarding the veteran's 
neck reflects his complaint of decreased neck motion and pain 
since service.  Objectively, there was some muscle tightening 
in the paraspinous area.  Range of motion of the neck was 
forward flexion to 10 degrees, extension to 20 degrees, right 
lateral rotation to 20 degrees and left lateral rotation to 
10 degrees, right lateral bending to 25 degrees, and left 
lateral bending to 10 degrees.  There were no motor or 
sensory deficits in the upper extremities.  The pertinent 
diagnosis was history of previous neck injury with decreased 
range of motion but not radicular involvement.  X-rays of the 
cervical spine taken at the time showed no bony abnormality.

A January 1996 VA examination report regarding the veteran's 
skin includes his complaint of numbness in the second and 
third digits on the left hand.  Objectively, there was a 
small flesh colored scar on the dorsum of his left hand, 
proximal to the second, third MCP joints.  There were also 
several other very minor, barely perceptible, small scars on 
the fingers.

A January 1996 VA examination report of the veteran's spine 
reflects his complaint of neck pain since injury in service.  
He denied any radiation of the pain to his extremities but 
had some stiffness and migraine headaches.  His left upper 
extremity was weak and his left hand had intermittent 
numbness.  On examination, there were no postural 
abnormalities, fixed deformities, or muscle spasms noted.  
Range of motion of the cervical spine was forward flexion to 
35 degrees, left and right lateral flexion to 30 degrees, 
left rotation to 50 degrees, and right rotation to 80 
degrees.  There were no neurological abnormalities or 
numbness in his left hand on examination.  X-rays taken at 
the time were within normal limits and the diagnosis was 
chronic neck and low back strain, post-traumatic.

Asymmetric peripheral neuropathy was noted by a nerve 
conduction and electromyography (EMG) study performed by VA 
in January 1996.

April 1996 private medical records note the veteran's report 
of radiating neck pain and indicate that cervical range of 
motion was within functional limits in all planes.  There was 
palpable tenderness and low-grade spasm in the C5-6 cervical 
paraspinal musculature and on the superior aspect of the 
trapezius, bilaterally.  A neurologist assessed neck pain 
radiating to the left upper extremity, status post head 
trauma.  Results of an electro diagnostic evaluation 
performed at the time revealed an abnormal study due to the 
presence of bilateral ulnar entrapment at the elbow level, 
left more than right.  Results of a magnetic resonance image 
(MRI) of the cervical spine performed at that time showed a 
mild disc bulge at the 4-5 level but were, otherwise, 
unremarkable.  There was no evidence of disc herniation or 
spinal stenosis.  

An August 1996 private orthopedic surgeon's medical record 
reflects that the veteran's neck motion was good.

Along with his April 1997 claim, the veteran submitted an 
undated newspaper article from The Tampa Tribune, entitled 
"VA admits frostbite injury" that describes veterans 
fighting in North Korea nearly fifty years ago.  The article 
said that veterans with prolonged exposure to severe cold 
were now being compensated by VA for the long term effects of 
exposure.

An August 1998 VA orthopedic examination report reflects the 
veteran's complaints of neck pain since service.  He said his 
neck was stiff and popped a lot and he denied any radicular 
type symptoms.  The veteran took aspirin for his symptoms.  
On examination, the veteran was able to flex his neck down 
with his chin within approximately 4 centimeters (cm.) of his 
chest.  Extension was to 30 degrees, lateral rotation was to 
40 degrees.  The veteran had severe left-sided neck pain and 
trapezius pain with flexion.  There was no pain with 
compression or distraction of the neck and no midline 
tenderness.  Motor, sensory, and reflex functions of the 
upper extremities were intact.  The assessment included 
degenerative disk disease in the neck, very mild with no 
evidence of herniated disks or nerve compression.  

In an April 2000 signed statement, A.E.K., M.D., said he 
reviewed the veteran's March 1989 cervical spine x-ray rays 
that showed mild degenerative spurring at C4, C5, and C6.

December 2003 VA medical records reflect satisfactory range 
of motion of the cervical spine with no radiation of pain to 
the extremities.

VA radiology reports indicate x-rays of the veteran's 
cervical spine taken in August 2004 showed a normal cervical 
spine.

An October 2004 VA examination report for cold injury 
indicates that the veteran's medical records were reviewed.  
Treatment in December 1972 for superficial frostbite was 
noted.  The veteran complained of left ankle pain.  Upon 
examination, the diagnosis was peroneal tendon dystrophy 
causing popping and pain in the posterior left ankle area.  
The VA examiner found no cold injury residuals in the 
veteran's feet.  

An October 2004 VA examination report regarding the veteran's 
cervical spine reflects the veteran's complaint of neck pain 
since service.  He had mostly right-sided pain in a 
paraspinal distribution that worsened in cold weather and 
caused migraine headaches.  He had flare-ups of neck pain 
approximately three to four times per week.

On examination, cervical spine range of motion was forward 
flexion to 30 degrees, extension to 30 degrees, left and 
right lateral bending to 20 degrees, and left and right 
rotation to 35 degrees.  Upper extremity strength was 5/5 
(essentially normal) and sensory examination was normal.  The 
veteran's gait and posture were normal and there was no sign 
of myelopathy.  X-rays taken in May 2004 showed mild 
degenerative changes.  The assessment was cervical strain and 
the examiner noted that the veteran had a decrease in his 
cervical range of motion approximately 10 percent at baseline 
and had a decrease of approximately 10 percent with 
repetitive activities.  

In March 2006, the veteran underwent VA examination for cold 
injury.  The examination report indicates the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran gave a history of exposure to ambient air 
temperature of minus 20 degrees in November 1972 in Grand 
Forks while working on aircraft in a blizzard.  He was told 
that maximum exposure had to be limited to less than 5 
minutes.  He said he worked for 45 minutes after his heater 
broke, wearing arctic boots, gloves, and dress.  He said he 
developed numbness of the hands and feet and was unable to 
continue working.  He went to a small clinic, his extremities 
were soaked in warm water, and he had a hot drink.  He denied 
any treatment since service.  

Further, the veteran currently complained of a cold sensation 
in his feet and numbness in his hands that happened even in 
warm weather.  He had pain in his left second metacarpal 
joint since 1980 in cold weather.  His hands and feet were 
sensitive to cold.  He denied any adrenal phenomena or 
hyperhidrosis.  The veteran gave a history of constant 
numbness of the left fourth and fifth finger for which he was 
seen in the neurology clinic, underwent EMG studies, and told 
he had ulnar entrapment syndrome.  He denied any recurrent 
fungal infection, breakdown, ulceration, or frostbite scars.  
The veteran said that his big toes were dysmorphic, secondary 
to his cold injury.  He denied any skin changes, except for 
an area of dry, rough thickened area on his left ankle at the 
lateral malleolus.  He also had sleep problems that was 
secondary to mood disorders.  The veteran gave a history of 
knuckle pain caused by holding or gripping tools.  Upon 
clinical examination, the examiner's impression was that the 
veteran had a history of cold exposure to subzero temperature 
with current symptoms that included a cold feeling and 
numbness in the upper and lower extremities.

A March 4, 2006 VA orthopedic examination report indicates 
the examiner reviewed the veteran's medical records.  The 
veteran complained of constant, dull, progressive neck pain 
in the upper cervical area, since service.  He had radiation 
to the left shoulder and some numbness associated over the 4 
and 5th fingers o the left hand.  He walked with no 
difficulty and was conservatively treated with nonsteroidal 
medication with partial relief.  The veteran had periods of 
flare ups approximately three per week related to weather 
changes and being in a fixed position for long periods and 
rated his pain as 8 out of 10 at those times.  There was 
clear limitation of motion and functional impairment during 
those periods.  He had no associated symptoms such as fevers, 
dizziness, or visual disturbances.  He did not use any 
assistive devices or orthosis for the neck and no history of 
surgeries.  He had not worked since 1988 and was able to 
complete his daily activities with some extent of limitation.

On examination, the veteran was alert and cooperative, had no 
specific muscle spasms currently.  He had mild diffuse 
cervical area tenderness and a steady gait.  Range of motion 
of the cervical spine was forward flexion to 15 degrees, 
extension was to 20 degrees, and left and right lateral 
flexion was to 15 degrees (with 45 degrees normal in all 
excursions); left and right lateral rotation was to 40 
degrees (80 degrees was normal).  It was noted that range of 
motion was additionally limited by 10 degrees from 15 to 5 
during forward flexion after repetitive motion due to pain 
and fatigue and there was a decrease after repetitive use of 
the cervical sine during extension from 20 degrees to 10 
degrees.  Motor examination in the upper and lower 
extremities was 5/5 (essentially normal).  Sensory 
examination findings revealed no deficit and a steady gait.  
X-rays of the cervical spine taken at the time showed 
cervical spondylosis with mild correction of the cervical 
lordosis, with no subluxation and no fractures visible. The 
diagnoses were osteoarthritis of the cervical spine and 
chronic cervical strain.      

A March 2006 VA examination for scars indicates the examiner 
reviewed the veteran's medial records.  According to the 
examination report, the veteran had a documented history of 
cold-related injury in 1972 in service.  He said it resulted 
in three scars to his left hand.  He denied any functional 
impairment secondary to the scars themselves.  On 
examination, three very subtle scars on the left hand were 
noted.  The diagnosis was three small scars, more likely than 
not related to the veteran's cold-related injury.

In June 2006, the veteran underwent another VA examination 
for cold injury.  According to the examination report, the 
veteran said he worked in aircraft hydraulic systems repair 
in service.  He said that in 1973, at age 22, he was 
stationed in Grand Forks North Dakota, where the temperature 
was 20 below zero with 20 to 30 mile per hour winds, and he 
worked outside repairing aircraft.  He said he was exposed to 
cold conditions for 2 hours and 15 minutes.  The veteran said 
he was provided with cold weather protective clothing, but he 
was left-handed and had to take his left hand out of his 
glove to complete some repairs.  He said his left hand and 
heel became very cold and white in appearance and he was 
evaluated in the base clinic. The veteran indicated he was 
provided with warm liquids and allowed to soak his hands in a 
water bath.  With the treatment, he said his hands felt 
better in 30 minutes and his feet felt better in 90 minutes 
and he was returned to duty the next day without further 
intervention.  

The veteran also reported that in the normal course of his 
duties he frequently reached into small confined spaces 
inside and underneath the aircraft where there were exposed 
wires, sharp metallic edges, etc., and it was common for him 
to have minor cuts and scratches on his hands.  He did not 
generally seek medical attention for the cuts and scratches.  
The VA examiner noted that the veteran was left handed.  It 
was noted that the veteran denied developing blisters, 
ulcers, gangrene, or necrosis of his hands and feet.  He 
specifically said there was no left hand skin breakdown, 
ulcer, or blister.  Approximately one week later, a skin 
lesion appeared over his left lateral malleolus that was 
later very itchy and intermittently appeared thereafter.  He 
denied any further treatment or therapy for his cold 
exposure.  He had no amputation.  

Further, the veteran complained of left ankle pain when he 
was cold.  He did not describe symptoms of Raynaud's 
phenomenon.  He said his feet sweated a lot.  His left ankle 
was intermittently numb and swelled several times a week.  It 
was noted he had a podiatry evaluation in 2004 when he was 
diagnosed as having perineal tendon dystrophy as the cause of 
the left ankle symptoms.  He did not have ulcers or frostbite 
scars.  He had some abnormal nail growth in both great toes 
and underwent partial removal of great toenails in 
approximately 1996.  

Additionally, the veteran described joint stiffness in the 
second and third metacarpophalangeal joints of the left hand 
for which he took nonsteroidal anti inflammatory medications 
daily.  He did not currently have edema or abnormal skin 
coloration changes.  The only area of thickened skin was over 
the left lateral malleolus.  It was also noted that the 
veteran was recently seen in the dermatology clinic and 
diagnosed with lichen simplex chronicus.  His left ankle 
swelling interfered with his sleep and he felt cold when the 
temperature was below 70 degrees.  There was no numbness, 
tingling, or burning.  He had left ankle pain when it 
swelled.  The VA examiner noted the veteran's July 1970 
treatment for a burn to the right hand that had no tissue 
loss, gangrene, or skin graft.  

X-rays of the veteran's hands taken at the time of VA 
examination were negative for arthritis or acute changes.  X-
rays of the bilateral feet showed no arthritis, but indicated 
some vascular calcification.  

The clinical impression was history of cold exposure for 
approximately 2 hours in 1973 and, presently, the veteran 
reported generalized symptoms of subjective cold sensitivity.  
The VA examiner said that there were "no objective findings 
of residual cold injury or cold related disability noted" on 
current examination in the veteran's hands or feet.  
According to the VA examiner, it was not possible to 
determine whether the veteran's self-reported cold 
sensitivity was caused by or a result of his cold exposure in 
1973 without resorting to mere speculation.  Further, small 
scars of the left hand not related to cold injury or exposure 
were noted that, the VA examiner opined, were "more likely 
than not related to minor, incidental trauma sustained by the 
veteran during the normal course of his assigned work 
duties."  They were not cosmetically disfiguring and caused 
no functional impairment.  Mild lichen simplex chronicus and 
perineal tendon dystrophy of the left ankle were noted and 
considered less likely than not caused by or a result of cold 
exposure.  A hot water burn to the right hand in 1970 that 
was healed without any scarring or residual was noted.

In an August 2006 rating decision, the RO assigned a 30 
percent evaluation for the veteran's service-connected 
cervical spine disability, effective from March 4, 2006.

III.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The United States Court of Appeals for the Federal 
Circuit has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

1.	Residuals of Cold Injury

The veteran has contended that service connection should be 
granted for residuals of cold injury.  Although treated for 
superficial frostbite in December 1972, the record 
demonstrates that no residuals of cold injury were found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had residuals of cold 
injury.  In fact, in June 2006, a VA examiner opined that it 
was not possible to determine whether the veteran's self-
reported cold sensitivity was caused by or a result of his 
cold exposure in service without resorting to mere 
speculation.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of cold 
injury.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
cold injury has been presented.  Rabideau v. Derwiniski, 2 
Vet. App. at 143.

In support of his claim, the veteran would point to the 
medical opinions rendered by March 2006 VA examiners, to the 
effect that the veteran had three scars on his left hand that 
he said resulted from cold injury, and that he had a history 
of cold exposure and current symptoms.  The VA scar examiner 
opined that the three small scars were more likely than not 
related to the veteran's cold injury.  However, in June 2006, 
a VA examiner who reviewed the veteran's medical record and 
examined him, concluded that it was impossible to determine 
if the veteran's self-reported cold sensitivity was due to 
cold exposure in service without resorting to speculation.

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the June 2006 VA 
examiner is most convincing, in that this examiner reviewed 
the medical evidence in the file and examined the veteran, 
and the physician's opinion reflects a considered analysis of 
the pertinent criteria essential for a diagnosis of residuals 
of cold injury, and that he said mere speculation was 
required to conclude that the veteran's self-reported cold 
sensitivity was related to military service.  As to the 
opinion of the March 2006 VA examiner for the veteran's 
scars, the Board finds that this physician did not clearly 
attribute the veteran's scars of the hand to service, rather 
only to the veteran's account of his activities in service.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1996) 
(suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of March 2006 VA scar examiner's report 
might appear to support the appellant's claim, but a close 
analysis shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the veteran has scars on his 
left hand due to cold injury in service.  The physician does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
fact, in June 2006, the VA examiner concluded that it would 
take mere speculation to support a conclusion that the 
veteran's self-reported cold sensitivity was related to 
service.  The VA examiner specifically noted that there 
approximately 2 hours of cold exposure in service and no 
objective findings of residual cold injury or cold related 
disability noted.

Thus, the March 2006 VA scar examiner's opinion must be 
accorded less weight than that of the June 2006 VA examiner.

More persuasive in the Board's opinion is the June 2006 
opinion from the VA examiner who reviewed the veteran's 
medical records, examined him, and concluded that mere 
speculation was needed to conclude that the veteran's self-
reported cold sensitivity was related to service.

The Board thus finds that the preponderance of the objective 
medical evidence is against the veteran's claim for residuals 
of cold injury.

2.	Residuals of Scars to the Hands, Claimed as Due in 
Part to Burns

a.	Left Hand

The veteran has contended that service connection should be 
granted for residuals of scars to the left hand that he has 
variously associated with burn injury.  The June 2006 VA 
examiner reported that the veteran was treated for a right 
hand burn in service, but there is no indication that the 
veteran was treated for a left hand burn injury in service.  
Nevertheless, the veteran's service records do show that he 
was an aircraft repairman in service.  In October 1994, a VA 
examiner noted asymptomatic scars on the left hand and, in 
January 1996, the VA examiner noted a scar on the dorsum of 
the left hand.  Three small scars on the left hand were noted 
by the March 2006 VA examiner.  In June 2006, the VA examiner 
opined that the veteran had small scars of the left hand, not 
related to cold injury or exposure, that were more likely 
than not related to minor, incidental trauma sustained by the 
veteran during the normal course of his assigned work duties.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for residuals of 
scars to the left hand is in order.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.

        

b. Right Hand

The veteran has also contended that service connection should 
be granted for residuals of scars to the right hands.  
Although the June 2006 VA examiner reported that the veteran 
was treated for a right hand burn in July 1970, the record 
demonstrates that no right hand scar was found in service or 
on separation from service.  Moreover, on VA examinations 
after the veteran's separation from service, there was no 
showing that the veteran had scars of the right hand.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has right hand scars.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has right hand scars has been presented.  Rabideau 
v. Derwiniski, 2 Vet. App. at 143.

3.	Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed residuals of cold injury and scars to the right hand.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of cold injury and scars to the 
right hand.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for residuals of cold injury and scars to the 
right hand.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of cold injury and scars to the right hand is not 
warranted.

B.	Increased Rating
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2006).  See also Schrafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006). When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease to injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

The Board notes that the May 2002 rating decision granted 
service connection and an initial 10 percent disability 
evaluation for degenerative arthritis of the cervical spine 
to which the veteran submitted a timely notice of 
disagreement with the disability evaluation awarded to his 
service-connected cervical spine disability.  In an August 
2006 rating action, the RO assigned a 30 percent evaluation, 
effective from March 4, 2006.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The veteran's service-connected degenerative arthritis of the 
cervical spine is currently evaluated as 10 percent 
disabling, prior to March 4, 2006, and as 30 percent 
disabling thereafter, under DC 5290.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Prior to 
September 26, 2003, DC 5290 evaluated limitation of motion of 
the cervical spine.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DCs 5235- 
5243, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the August 2006 supplemental statement of the 
case.  When amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); 38 C.F.R. § 3.114(a) (2005).  Therefore, 
prior to September 23, 2002, and September 26, 2003, the 
Board may apply only the previous version(s) of the rating 
criteria.  As of September 23, 2002, and September 26, 2003, 
the Board may apply both versions of the rating criteria.

Prior to September 26, 2003, a rating for limitation of 
motion of the cervical spine may be assigned under DCs 5290 
or 5293 that evaluated intervertebral disc syndrome.  
However, no more than one of these ratings may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14 (2006).

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

In addition, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
required moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now DC 5243.)

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to DC 
5293, include the renumbering of the diagnostic code to 5243.  
Under DC 5243 (that now evaluates Intervertebral disc 
syndrome), Note 6 directs that intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237.  See 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 
2003) (effective Sept. 26, 2003) (codified as amended at 38 
C.F.R. § 4.71a).  The new regulations provide the following 
rating criteria:  unfavorable ankylosis of the entire spine 
warrants a 100 evaluation; unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 evaluation; 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 evaluation; forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a.



1.	Initial Rating Above 10 Percent Prior to March 4, 2006

The VA examinations in October 1994, January 1996, August 
1998, and October 2004, discussed above, together with the 
remainder of the substantial amount of medical evidence of 
record, while showing findings reflective of cervical spine 
limitation of motion, do not provide a showing of moderate 
limitation of motion that is necessary in this case to 
evaluate the veteran's cervical disability at a rating in 
excess of 10 percent for the period prior to March 4, 2006.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).  The same evidence does not indicate 
that the veteran's forward flexion is greater than 30 degrees 
but not greater than 60 degrees, or that his combined range 
of motion is not greater than 120 degrees, or that there are 
muscle spasms/or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis such as to warrant a 
higher rating under the new rating criteria.

The Board points out that, while on VA orthopedic examination 
in October 1994, the examiner reported forward flexion to 10 
degrees, extension and right lateral rotation 20 degrees, 
right lateral bending to 25, and left lateral bending to 10 
degrees, there were no motor or sensory deficits and no 
radicular involvement. As well, the veteran's gait and 
station were normal.  More importantly, flexion was to 35 
degrees and extension to 30 at the January 1996 VA 
examination, and the April 1996 private medical records 
report range of motion within functional limits in all planes 
with no disc herniation shown on MRI, although there was 
radiating neck pain; but the August 1996 private orthopedic 
surgeon's medical record describes good neck motion.  
Furthermore, the December 2003 VA medical record reflects 
satisfactory range of motion of the cervical spine with no 
radiation.  During the October 2004 VA examination, forward 
flexion was to 30 degrees, extension was to 30 degrees, left 
and right bending was to 20 degrees and left and right 
rotation was to 35 degrees.  Such findings do not approximate 
a higher rating under either the new or the old rating 
criteria.

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case. 38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 
(effective after September 26, 2003), the evidence is 
negative for any findings indicating any involvement of the 
discs of the cervical segment of the spine.  In other words, 
at the October 1994, January 1996, August 1998, and October 
2004 VA examinations, VA examiners have found that the 
veteran's neurological findings have been within normal 
limits for his spine.   Therefore, even if there was evidence 
of disc involvement, the evidence of record is not compatible 
with a finding of moderate intervertebral disc syndrome, with 
recurring attacks.  Id.

The written statements of the veteran in the claims folder 
are to the effect that he suffers from chronic pain and 
stiffness in his neck that affect his ability to perform his 
daily activities.

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from pain and 
stiffness in his neck that interferes with his ability to 
move his neck.

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted by examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  In October 2004, 
the VA examiner said the veteran experienced flare-ups 
associated with the service-connected cervical spine 
disability approximately three to four times a week, but 
there was no sign of myelopathy.  Neurological findings 
showed normal sensory examination.  There was no report of 
excessive fatigability and no incoordination.  Such findings 
are not representative of a rating in excess of the 10 
percent evaluation assigned for the period prior to March 4, 
2006, under any of the applicable diagnostic codes set forth 
above, either prior to or after September 26, 2003; see also 
DeLuca v. Brown, supra.

Moreover, as noted, there are no indications that the veteran 
experienced any incapacitating episodes associated with his 
service-connected cervical spine disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id. (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202, supra, are now contemplated in the rating assigned 
under the general rating formula.)  Thus, even considering 
the revision in regulations effective September 23, 2002, the 
evidence does not warrant an increase under the revision 
because the records failed to substantiate any incapacitating 
episodes, prior to March 4, 2006.

It is not disputed that the veteran has some limitation of 
motion of the cervical segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the 10 
percent disability rating assigned for the period prior to 
March 4, 2006 adequately compensates him for his limitation 
of motion, pain, and functional loss. Limited motion of the 
cervical segment of the spine results in a certain level of 
functional loss.  The October 2004 VA examiner reported that 
the veteran had a decrease in his cervical range of motion 
approximately 10 percent at baseline and had a decrease of 
approximately 10 percent with repetitive activities.  Even 
considering these findings, nevertheless, the Board is of the 
opinion that the 10 percent disability rating assigned by the 
RO prior to March 4, 2006 for this condition contemplates the 
pain and limitation experienced by the veteran due to his 
cervical spine disability and is, thus, correct, and the 
preponderance of the evidence is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes 
that, for the period prior to March 4, 2006, the objective 
medical evidence preponderates against the veteran's claim 
for an increased initial rating for his service-connected 
degenerative arthritis of the cervical spine under either the 
old or new rating criteria.  This conclusion comes after 
careful review of the entire record, in which the Board finds 
that the weight of the evidence shows that the veteran's 
cervical spine disability most closely reflected a 10 percent 
rating under whichever rating criteria were used (pre-and 
post September 26, 2003).  As a result, his claim for an 
increased disability rating prior to March 4, 2006 is denied.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

2.	Above 30 Percent Since March 4, 2006

The probative medical evidence of record demonstrates that 
for the period in question, an evaluation in excess of 30 
percent is not warranted.  The veteran has not been diagnosed 
with ankylosis of the cervical spine.  Therefore, 38 C.F.R. § 
4.71a, DC 5287 (2003) is not for application nor is a higher 
rating warranted under the current DC 5237.  Furthermore, he 
was never diagnosed with fracture of the vertebra, complete 
bony fixation of the spine, intervertebral disc syndrome, or 
lumbosacral strain associated with his cervical strain.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285, 5286, 5293, 5295 
(2003) are not for application.

The preponderance of the probative medical evidence is 
against a rating in excess of 30 percent for the veteran's 
service-connected degenerative arthritis of the cervical 
spine for the period since March 4, 2006, under either the 
old or current schedular criteria.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

3. Conclusion

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine disability, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.

IV.	Combined Schedular Evaluation

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25 
(2005).  See 38 U.S.C.A. § 1155 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.  

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  38 C.F.R. § 4.25(a).  

The combined evaluation may change depending on whether a 
service- connected disability is increased or decreased, or 
when an additional disability is found to be service 
connected.  In general, any change in the effective date of 
the combined evaluation can not be earlier than the effective 
date assigned for an increase or decrease in an already 
service- connected disability, or the date of a grant of 
service connection for an additional disability.  38 C.F.R. § 
4.25.

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular accident, 
are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be 
combined.  The conversion to the nearest degree divisible by 
10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability.  
38 C.F.R. § 4.25(b).

Thus, the record reflects that order of severity of the 
veteran's compensable service-connected disabilities is 
seizure disorder evaluated as 40 percent disabling from 
September 30, 1975, as 60 percent disabling from October 13, 
1976, and as 40 percent disabling from April 1, 1986; 
migraine headaches, evaluated as 10 percent disabling from 
January 12, 1990 and as 30 percent disabling from August 30, 
1997; degenerative arthritis of the cervical spine, evaluated 
as 10 percent disabling from May 17, 1991 and as 30 percent 
disabling from March 4, 2006; and strabismus, evaluated as 10 
percent disabling from October 23, 2004.  

From December 21, 1978 to February 1, 1981, the veteran was 
in receipt of a TDIU.

The veteran's combined disabling evaluation is 40 percent 
from September 20, 1975; 60 percent from October 13, 1976; 
and 40 percent from April 1, 1986.  From January 12, 1990, it 
is 50 percent (40 percent combined with 10 percent equals 46 
percent under the Combined Ratings Table).  From August 20, 
1997, his combined disability evaluation is 60 percent (40 
percent combined with 30 percent equals 58 percent combined 
10 percent equals 62 percent).  From October 23, 2004, the 
veteran's combined disability evaluation is 70 percent (40 
percent combined with 30 percent equals 58 percent combined 
with 10 percent equals 62 percent combined with 10 percent 
equals 66 percent).

Thus, an accurate reading of the Combined Ratings Table 
reflects that the veteran's combined disability rating is 
currently 60 percent prior to October 23, 2004 and 70 percent 
thereafter.


ORDER

Service connection for residuals of cold injury is denied.

Service connection for residuals scars of the left hand is 
granted.

Service connection for residual scars of the right hand, 
claimed in part as due to burns, is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine, prior to March 
4, 2006, and in excess of 30 percent thereafter, is denied.

A combined schedular evaluation in excess of 60 percent for 
service-connected disabilities prior to October 23, 2004, and 
in excess of 70 percent thereafter, is denied.


REMAND

The Board notes that, in a January 2006 rating decision, the 
RO denied the veteran's claim for service connection for 
fibromyalgia.  Thereafter, in a February 2006 signed 
statement, the veteran expressly referenced that rating 
decision, and indicated that he disagreed with the decision.  
The Board construes the veteran's February 2006 written 
statement as a timely notice of disagreement (NOD) as to the 
issue of entitlement to service connection for fibromyalgia.  
Accordingly, the Board is required to remand this issue to 
the RO/AMC for issuance of a statement of the case. See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Furthermore, in a December 2005 rating decision, the RO 
assigned a 10 percent rating for strabismus, effective from 
October 23, 2004, pursuant to the Board's November 2005 
decision.  In January 2006, the veteran submitted a signed 
statement noting the subject was "Appeal/Notice of 
Disagreement (NOD); Rating Decision December 28, 2005", 
although he did not directly address the assigned disability 
evaluation.  However, in the interest of due process, the 
Board must remand this matter to the RO for issuance of an 
SOC.  See Manlincon, supra. 

Thus, due process requires that this case be REMANDED to the 
RO/AMC for the following action:

The RO should issue a statement of the case 
regarding the issues of entitlement to service 
connection for fibromyalgia, and a rating in 
excess of 10 percent for strabismus effective 
October 23, 2004.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to either issue, 
should that claim should be returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


